t c summary opinion united_states tax_court cynthia pamela aldridge dumond and jeffrey allen dumond petitioners v commissioner of internal revenue respondent docket no 6692-03s filed date jeffrey allen dumond pro_se j anthony hoefer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the and years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for the taxable_year respondent also determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure for the taxable_year the issues for decision are whether petitioners should be allowed business_expense deductions for amounts paid to their minor children during and and whether petitioners are liable for the sec_6662 accuracy-related_penalties for negligence or disregard of rules or regulations in the years in issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits thereto are incorporated herein by this reference petitioners resided in des moines iowa on the date the petition was filed petitioner-husband jeffrey allen dumond petitioner appeared before the court and presented petitioners’ case petitioner- wife cynthia pamela aldridge dumond did not appear background petitioners timely filed their federal_income_tax returns for the taxable years and petitioners filed their and income_tax returns as married_filing_jointly using the cash_method_of_accounting during and petitioner operated a vending machine business state of the art vending petitioner purchased this business in acquiring vending machines and a clientele list during and state of the art vending serviced clients on his schedule c profit or loss from business for taxable years and petitioner deducted labor expenses of dollar_figure in each year which consisted of dollar_figure paid to each of his two minor children in the statutory notice respondent disallowed the amounts paid to his children after determining that the amounts were not ordinary and necessary expenses paid_or_incurred in a trade_or_business discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner under certain circumstances the burden does not shift with respect to any factual issue relating to petitioners’ liability for the income_tax deficiencies because petitioners neither alleged that sec_7491 was applicable nor established that they complied with the statutory substantiation requirements of sec_7491 as shown below sec_7491 and b business expenses--wages paid to children sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-7 income_tax regs provides the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir the question of whether amounts paid represent reasonable_compensation for services is one of fact determined from all the facts and circumstances of the case 500_f2d_148 8th cir affg tcmemo_1973_130 73_tc_1142 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner testified that he paid wages of dollar_figure a year in and to each of his two children petitioners’ children were ages and in petitioner testified that the payments to his children were based on what he believed the law allowed for so that they his children would not have to file taxes petitioner testified that the services provided by his children included riding along on the weekly routes to the vending machines putting candy bars into the machines sorting the totes full of candy breaking down the cardboard and sorting out the recyclable products of waste produced by the business the older child also helped with counting money petitioner testified that his children worked approximately hours per week petitioner admitted however that he did not know for sure how often his children worked every week and that he did not keep any record of their hours petitioner offered into evidence copies of checks and a bank statement to establish payment of wages to his children petitioner testified that his children were paid once a year at the end of december however the checks made out to his children were not cashed until at least months later because there was not enough capital in the business to cash the checks when they were issued even after the checks were endorsed by the payee children and petitioner he retained control of the proceeds petitioner did not set up separate_accounts for his children in which to deposit their alleged wages instead petitioner kept the proceeds and either reinvested the proceeds into his business or deposited said proceeds into his own personal account petitioner also never established an hourly rate for his children’s services his children were paid a set amount for both years petitioner has failed to carry his burden_of_proof with respect to the deductions taken for wages paid to his children and thus respondent’s determination must be sustained see 25_tc_859 chappell v commissioner tcmemo_2001_146 medina v commissioner tcmemo_1983_253 snyder v commissioner tcmemo_1975_221 accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 with respect to the underpayment attributable to the disallowed deductions for schedule c wages sec_7491 provides that the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount specifically sec_7491 which was enacted by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_726 provides as follows sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_727 there is no dispute that the examination in the present case commenced after date sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id it is clear that petitioner was negligent with respect to the disallowed deductions for schedule c wages petitioner did not keep adequate books_and_records or otherwise substantiate the deductions reported on schedule c as required by the internal_revenue_code amounts that were allegedly paid to his children always remained in his control we sustain respondent’s determination with respect to the sec_6662 accuracy- related penalty reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
